Epitomized Opinion
MARSHALL, C. J.:
Action was brought in common pleas court of Franklin county to enjoin the Secretary of State from submitting to the electors of the state, at the November, 1922, election, a proposed amendment to the constitution relating to the classification of property for purposes of taxation. Four grounds are set out, all of which are disposed of by the Supreme court and the injunctions refused. Held, by Supreme Court in affirming lower courts:
1. Section lg of Article II of the Ohio Constitution providing tht the names of signers to initiative or referendum petitions shall, be written in ink is complied with if the required number of names is written in indelible pencil.
2. Section la provides that when a petition is filed with the Secretary of State proposting an amendment to the constitution the same shall be submitted at the next succeeding general election occurring subsequent to 90 days after the filing of such petition. In calculating such 90 day period the day of be included and the election day shall be excluded.
3. Section 5019 GO. providing for the form in which proposed amendments to the constitution shall be submitted, is complied with if such amendments are submitted upon a separate, ballot, with the words “Proposed Amendments to the Constitution” printed at the top thereof, and each particular proposal is to stated as to clearly designate it. It is not necessary that the title or text, or a true copy of the proposed amendment, be printed on the ballot.
4. Section le, Article II of the Constitution does not forbid the employment of the intiative in proposing an amendment to the constitution, which authorizes legislation providing for classification of property for the purpose of levying different rates of taxation thereon.